Exhibit 10.1

 



TERMS FOR AGREED STRUCTURED DISMISSAL

 

In re: Positron Corporation. Case No. 15-50205-rlj11. U.S. Bankruptcy Court,
N.D. Texas, Lubbock Division.

 

This agreement is entered into by and between the Petitioning Creditors (DX,
LLC, Jason & Suzanne Kitten, Moress, LLC and Posi-Med, LLC), Cecil O’Brate and
the Alleged Debtor, Positron Corporation (“Positron”) and is intended to resolve
all issues in dispute between these parties and form the basis for a structured
dismissal of the above-referenced involuntary bankruptcy case (“Structured
Dismissal Agreement”). The terms of this Structured Dismissal Agreement are as
follows:

 

1.The attorneys for the Petitioning Creditors and the attorneys for Positron
Corporation (collectively the “Attorneys”), will draft and file a Motion to
Approve Structured Dismissal Agreement pursuant to Bankruptcy Rule 9019
(“Motion”), to be filed, and appropriate notice of opportunity to object as well
as notice of hearing, sent to all creditors, parties in interest, and
shareholders of Positron. Such Motion is to be filed and the notice mailed no
later than Monday, May 2, 2016. Any and all reasonable and necessary costs and
expenses associated with providing appropriate notice and opportunity for
hearing to creditors, parties in interest and shareholders shall be treated as
an administrative expense, and paid from the proceeds realized from the sale of
the real property to be sold as herein provided. Notwithstanding anything herein
to the contrary, the total of all administrative expenses shall not exceed 50%
of the sales price of the Westmont, Illinois, building.

 

2.The Structured Dismissal Agreement will provide for a structured dismissal of
the above-referenced bankruptcy case and include the following terms:

 

a.Once the order approving the Motion is final and non-appealable, Positron will
purchase any and all shares of stock in Positron owned by Cecil O’Brate for the
total consideration of $100,000. It is understood and agreed the amount of stock
owned by Cecil O’Brate and to be conveyed to Position Corporation pursuant to
this agreement comprises approximately 23% of the issued and outstanding shares
of Positron. As consideration for this purchase, Positron Corporation will
execute a promissory note payable to Cecil O’Brate in the amount of $100,000,
payable at 4.5% interest in 12 monthly installments of $8,537.85 each. Such
promissory note will be secured by any and all shares of stock in Positron which
are the subject of this conveyance, and appropriate loan documents and necessary
stock pledge agreements will be executed by Position in order to collateralize
the note. Upon payment in full of the promissory note, the stock pledge
agreements shall be cancelled and Positron will own the stock free and clear of
any and all encumbrances claimed by Cecil O’Brate. Said loan documents shall
call for the application of Texas law, and shall provide for the exclusive venue
for any dispute to lie in the state or federal courts of Lubbock, Texas. 

 

b.Within 10 days of the order approving the Motion becoming final and
non-appealable, Positron will convey either all of the assets of the Manhattan
Isotope Technologies, LLC (“MIT”), including the Strontium Portfolio, all
intellectual property (patents, licenses and knowhow) related to the strontium
generator recycling technology and the Rb metal technology license and the drug
master file, and personal property located in the Lubbock, Texas, facility
currently leased by MIT, or the membership interests of MIT to a company and/or
entity designated by DX, LLC. The manner and type of such conveyance shall be at
the sole discretion of Cecil O’Brate. Prior to the entry of the order approving
the Structured Dismissal Agreement, Positron agrees not to sell, transfer,
dispose, hypothecate or encumber any assets of MIT, and shall keep all such
personal property in workable condition pending the effective date.

 



 

 

 

c.Upon the exchange or conveyance by Positron of the assets or membership
interests of MIT, the promissory note, along with all related guarantees,
security interest, and rights DX,LLC acquired from Los Alamos National Bank will
be fully extinguished, deemed paid in full, and discharged.

 

d.Upon the execution of this agreement, DX, LLC may employ Jason and Suzanne
Kitten, or a consulting firm of its choice, to conduct due diligence concerning
the operations of the MIT facility located in Lubbock, Texas. Such due diligence
shall include reasonable inspections of the facility upon reasonable notice
during normal business hours, but shall not include taking any actions to
transfer any licenses or any representations relating to a change of ownership
of MIT, until the actual closing of the sale is completed. In exchange for the
opportunity to conduct due diligence as described herein, DX, LLC or Cecil
O’Brate shall advance to Positron sufficient funds necessary to pay all payroll
expenses associated with the two current employees of MIT beginning as April 15,
2016, and shall also directly pay to Los Alamos National Laboratories sufficient
funds to pay the licensing fees associated with the recycling permit granted by
the Los Alamos National Laboratories. Such obligations of DX, LLC or Cecil
O’Brate shall cease upon the entry of any order by the Bankruptcy Court denying
approval of the Structured Dismissal Agreement, or upon a determination by the
Bankruptcy Court that any party has materially breached any of the terms of this
Agreement.

 

e.Further, Positron promises to use its best, good faith efforts to market and
sell the real property it owns located at 530 Oakmont Lane, Westmont, IL. The
estimated fair market value of this real property is between $350,000 and
$400,000, and upon closing of the sale the net proceeds will be distributed in
the order of priority established by the Bankruptcy Code to holders of
administrative claims and the allowed claims of unsecured creditors, provided,
however, that the total of such administrative expenses shall not exceed 50% of
the sales price.

 

f.All parties will sign mutual releases that will release the parties and their
representatives from any claims that the parties may have or could have against
each other.

 

g.The parties stipulate that Jason and Suzanne Kitten (having a claim of
$52,695.14), Moress, LLC (having a claim of $10,000.00) and Posi-Med, LLC
(having a claim of $20,646.12) have valid claims that are not subject to offset
or any other dispute as to amount or liability. The claims shall be paid their
pro-rata share of distributions paid to unsecured creditors. The parties further
stipulate that all of the Petitioning Creditors, including DX, LLC, the Kittens,
Moress, LLC, and Posi-Med, LLC shall agree to support the Motion to Approve
Structured Dismissal Agreement and shall not have the right to opt out of the
distributions to unsecured creditors as provided to other unsecured creditors in
paragraph h.

 

h.It is understood and agreed that any unsecured creditors who do not desire to
release their claim in exchange for their pro-rata share of distributions paid
to unsecured creditors may opt out of this agreement and pursue such other
remedies to collect their indebtedness as may be available to them.

 



 

 

 

i.If the Motion to Approve this Structured Settlement Agreement is denied for
any reason by the Bankruptcy Court having jurisdiction over this case, or if the
Bankruptcy Court determines that Positron has materially breached the terms of
the Structured Dismissal Agreement, Positron will file a voluntary Chapter 11
bankruptcy petition or a motion to convert this case to a voluntary Chapter 11
case in the United States Bankruptcy Court for the Northern District of Texas,
Lubbock Division within 10 days from the date of an order denying the Motion or
a determination that it materially breached the agreement becoming final and
nonappealable.

 

j.Upon the completion of all terms included in the Agreement for Structured
Dismissal, the Petitioning Creditors and Positron shall prepare and file a Joint
Motion to Dismiss the Involuntary Petition. In the event any party to this
Agreement believes a material default has occurred under the provisions of the
Agreement, such party may petition the Court for appropriate relief.

 

Approved and Agreed: April 19, 2016

 

          /s/ Cecil O’Brate  /s/ Corey Conn Cecil O’Brate  Chief Financial
Officer Individually and as Managing  and Director Member of DX, LLC  Positron
Corporation           /s/ Jason Kitten  /s/ Suzanne Kitten Jason Kitten  Suzanne
Kitten                /s/ Daniel Zamudio  /s/ Svetlana Boitsova Daniel Zamudio 
Svetlana Boitsova, Attorney for Moress, LLC  Owner of Posi-Med, LLC Zamudio Law
Professionals, PC   

 

 

 

